NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                            FOR THE NINTH CIRCUIT                               APR 20 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-50006

              Plaintiff - Appellee,              D.C. No. 8:12-cr-00245-JVS-1

  v.
                                                 MEMORANDUM*
ISMAEL MAGDALENO JIMENEZ,
AKA Ismael Jimenez, AKA Ismael
Magdaleno Jiminez,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                        Argued and Submitted April 7, 2015
                               Pasadena, California

Before: REINHARDT, McKEOWN, and M. SMITH, Circuit Judges.

       Ismael Jimenez appeals the district court’s denial of his motion to dismiss

charges that he illegally entered the United States following deportation, in




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      The question on appeal is whether, in Jimenez’s underlying deportation

proceedings, the Immigration Judge prejudiced Jimenez by failing to inform him of

his potential eligibility for discretionary relief from the Attorney General. See 8

U.S.C. § 1182(h). We review this question de novo. See United States v. Pallares-

Galan, 359 F.3d 1088, 1094–95 (9th Cir. 2004).

      Regardless of whether Jimenez would have needed to adjust his immigration

status to be eligible for a 212(h) waiver, the district court properly concluded that

Jimenez suffered no prejudice because he lacked a plausible claim of “extreme

hardship.” See United States v. Arrieta, 224 F.3d 1076, 1079–80 (9th Cir. 2000)

(“In order to obtain a § 212(h) waiver, the alien must demonstrate that his

deportation would cause ‘extreme hardship’ to a ‘spouse, parent or child’ who is a

citizen or lawful permanent resident.” (quoting § 1182(h))). Jimenez points to the

declaration of his ex-wife, but the district court found she lacked credibility due to

repeated contradictions and gaps in her testimony. Under either a clear error or

abuse of discretion standard of review, we credit the district court’s determination.

See United States v. Gonzalez-Villalobos, 724 F.3d 1125, 1129 (9th Cir. 2013)

(clear error standard); Yeager v. Bowlin, 693 F.3d 1076, 1079–80 (9th Cir. 2012)


                                           2
(abuse of discretion standard). In the absence of credible testimony from his ex-

wife, Jimenez has not shown a plausible ground for relief.

      AFFIRMED.




                                         3